DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a primary coil array forming magnetic coupling with a secondary coil provided in the wireless power reception device to transmit wireless power to the wireless power reception device, wherein the primary coil array includes a plurality of primary coils each having an individually set maximum output;
a controller configured to control communication with the wireless power reception device and the plurality of inverters such that at least one primary coil is driven based on a degree of magnetic coupling formed by each primary coil with the secondary coil, thereby determining an output, which can be provided to the wireless power reception device by the primary coil array, within a value obtained by adding all the maximum outputs individually set to the plurality of primary coils.
Yamamoto does not clearly disclose that the plurality of coils 31a-31c, shown in figure 10, each have an individually set maximum output to adaptively transmit wireless power according to the power demand of the wireless power reception device.
In regards to claim 11, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
selectively driving a plurality of primary coils each having an individually set maximum output using a plurality of inverters respectively connected to the plurality of primary coils;

Yamamoto does not clearly disclose that the plurality of coils 31a-31c, shown in figure 10, each have an individually set maximum output to adaptively transmit wireless power according to the power demand of the wireless power reception device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /JOHN W POOS/Primary Examiner, Art Unit 2896